[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 08-15204                ELEVENTH CIRCUIT
                                                                MAY 6, 2009
                           Non-Argument Calendar
                                                            THOMAS K. KAHN
                         ________________________
                                                                 CLERK

                 D. C. Docket No. 03-00065-CR-ORL-19JGG

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

GARY LAVEL THOMAS,
a.k.a. Sticks,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                                (May 6, 2009)

Before BLACK, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:

     Gary Lavel Thomas appeals the sentence imposed by the district court
following the grant of his pro se motion for a reduced sentence, 18 U.S.C.

§ 3582(c)(2). After a thorough review of the record, we affirm.

      Thomas pleaded guilty to conspiracy to possess with intent to distribute

crack cocaine and was sentenced to 262 months’ imprisonment. He subsequently

filed a motion for a reduction in sentence, § 3582(c), based on Amendment 706 to

the U.S. Sentencing Guidelines, which reduced the base offense levels applicable

to crack cocaine offenses. The district court granted the motion, reduced the

offense level by 2 and determined the new guidelines range to be 210 to 262

months’ imprisonment. The court sentenced Thomas to 210 months’

imprisonment.

      “We review de novo a district court’s conclusions about the scope of its

legal authority under 18 U.S.C. § 3582(c)(2).” United States v. James, 548 F.3d

983, 984 (11th Cir. 2008).

      Thomas argues that the district court erred in its application of § 3582(c)(2)

when it resentenced him without consideration of United States v. Booker, 543

U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), and refused to sentence him

below the minimum of the amended guideline range.

      A district court may modify a term of imprisonment in the case of a

defendant who was sentenced based on a sentencing range that subsequently has



                                          2
been lowered by the Sentencing Commission. 18 U.S.C. § 3582(c)(2). Any

reduction, however, must be “consistent with applicable policy statements issued

by the Sentencing Commission.” Id. The applicable policy statements, found in

§ 1B1.10, state that “the court shall not reduce the defendant’s term of

imprisonment under 18 U.S.C. § 3582(c)(2) and this policy statement to a term that

is less than the minimum of the amended guideline range.” U.S.S.G.

§ 1B1.10(b)(2)(A).

      Thomas’s arguments are foreclosed by precedent. This court recently held

that Booker does not apply to § 3582(c)(2) proceedings, and thus, the district court

is bound by the limitations imposed by § 1B1.10 and does not have the authority to

sentence below the amended guideline range. United States v. Melvin, 556 F.3d

1190, 1192-93 (11th Cir. 2009), petition for cert. filed, (U.S. Feb. 10, 2009) (No.

08-8664); see also United States v. Webb, manuscript op. at 6-7 (No. 08-13405)

(11th Cir. Apr. 13, 2009). Accordingly, we affirm.

      AFFIRMED




                                          3